Citation Nr: 0416985	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-07 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a cervical spine 
disability, including degenerative disc disease (DDD).

3.  Entitlement to service connection for a lumbar spine 
disability, including DDD.

4.  Entitlement to service connection for scoliosis.

5.  Basic eligibility for nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
September 21, 1973, to October 19, 1973.  This case is before 
the Board of Veterans' Appeals (Board) from an April 2002 
rating decision by the Department of Veterans Affairs (VA) 
Winston-Salem, North Carolina, Regional Office (RO).  A 
Travel Board hearing was held at the RO before the 
undersigned in August 2003.  At the hearing the veteran 
withdrew his appeal as to the issue of entitlement to service 
connection for a liver disorder.

This appeal is REMANDED, in part (issues #1, 2, 3 and 4 on 
preceding page) to the RO via the Appeals Management Center 
(AMC), in Washington D.C.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

The veteran did not have 90 days of active service and was 
not discharged for a service-connected disability.


CONCLUSION OF LAW

As the veteran did not have qualifying service, basic 
eligibility requirements for VA pension benefits are not met.  
38 U.S.C.A. §§ 1521(a) and (j), 5107 (West 2002); 38 C.F.R. 
§§ 3.3, 3.203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Well-groundness is not an issue as this matter has been 
addressed on the merits.  The veteran was notified why 
nonservice-connected pension benefits were denied in the 
April 2002 rating decision as well as in an August 2002 
statement of the case (SOC).  A January 2002 letter (prior to 
the rating decision appealed), which informed him of the VCAA 
and of pertinent VCAA mandates as to service connection 
claims and of his and VA's respective claims development 
responsibilities, also requested the veteran to submit proof 
of service.  

While the January 2002 letter advised him that the RO needed 
to receive a response from a private medical facility from 
which it had requested medical records by March 2002, it went 
on to essentially inform him that evidence submitted within a 
year would be considered.  Everything submitted by the 
veteran to date (specifically including a photocopy of a 
Department of the Army personnel record, dated in October 
1973, and submitted by the veteran at the August 2003 
hearing) has been accepted for the record, and considered.  
The veteran waived RO consideration of this record.  Under 
the Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651,__(Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5102), the Board may proceed with consideration 
of the appeal.  

As to notice content, while the veteran was not specifically 
advised to submit everything in his possession pertaining to 
the claim, VAOPGCPREC 1-2004 (Feb. 24, 2004) held that the 
language used by the Court in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), suggesting that was necessary was obiter 
dictum, and not binding on VA.  Regardless, nothing he could 
submit would alter the determination as service department 
certification of service is binding on VA.  The veteran has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Laws and Regulations

VA law and regulations provide for the payment of nonservice- 
connected pension benefits to veterans with active wartime 
service who are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  
A veteran meets the service requirements of for pension if he 
served in active military, naval or air service:  (1)  for 90 
days or more during a period of war; (2)  during a period of 
war and was discharged or released from service "for a 
disability adjudged service-connected without presumptive 
provisions of law, or at time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for medical disability;" (3)  for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3(a)(3).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1)  The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2)  
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The Court has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Facts and Analysis

The veteran asserts that he is entitled to VA pension 
benefits because he had at least 180 days of active service 
while stationed at Fort Bragg, North Carolina and Fort 
Jackson, South Carolina.  See VA Form 9, received in 
September 2002.  He testified in August 2003 that he entered 
the military in August 1972 after which time he was stationed 
at Fort Jackson, South Carolina for approximately 6 months.  
He added that thereafter he was moved to Fort Bragg, North 
Carolina for a "number of months."  See page 5 of hearing 
transcript.  He testified that he was discharged from Fort 
Bragg on October 19, 1973, under "special orders," and 
entered the Guard where he served for 108 months.  He argues 
essentially that he has been credited with 108 months of 
honorable service.  See page 6 of hearing transcript.  

At the August 2003 hearing, the veteran submitted a photocopy 
of a document dated October 19, 1973, from the Department of 
the Army, Headquarters, United States Army Personnel Center, 
Fort Jackson, South Carolina which shows (in paragraph 31) 
that he was discharged in AWOL status.  On the reverse of the 
document is the phrase "This individual is credited with his 
full term of active duty of 108 months."  That phrase 
follows paragraph 32 of the document.

The veteran asserts that the phrase crediting 108 months of 
service represents his actual service; however, this clearly 
is not the case.  The phrase describes service of another 
soldier named in paragraph 32 of the document.    
A DD Form 214, received in June 2002 from the Service 
Department via the National Personnel Records Center (NPRC), 
shows that the veteran served on active duty from September 
21, 1973, to October 19, 1973, of which 7 days were time 
lost.  Clearly this is a period less than 90 days.  The Board 
is bound by the certification by the service department.  
Duro, supra.  Nothing in the record supports a finding that 
the veteran was discharged or released from his active 
military service for a service-connected disability.  See 
38 U.S.C.A. § 1521(j)(2).  Instead, he was discharged for 
displaying "a negative attitude towards all training", 
lacking "the motivation to become a soldier", and showing 
"no desire to be in the Army".

The veterans' certified active service does not satisfy any 
of the alternate criteria for meeting service requirements 
for basic eligibility for VA pension benefits, and 
entitlement to such benefits must be denied.  The law is 
dispositive.  Accordingly, this claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA pension benefits is denied.


REMAND

At his August 2003 hearing at the RO the veteran testified 
that he had been receiving Social Security Administration 
(SSA) disability benefits since February 2002.  The medical 
records which were the basis for the award of SSA benefits 
are not of record, and VA is obligated to obtain them.

The veteran testified that he was receiving treatment for 
bronchitis at the Lincoln Community Health Center.  The 
record shows the treatment records from this facility are 
limited to the years 2000 and 2001.  He added that within a 
year of his separation he was treated either at the Duke 
University Medical Center or at Lincoln Center.  Medical 
records on file from the Duke medical facility begin in 1999 
and end in 2001.  

Regarding the claimed cervical spine disorder, a July 1999 
private treatment record notes chronic pain and the use of a 
soft collar for muscle spasm.  The veteran testified that it 
began as a result of carrying full field packs inservice.  
See page 15 of hearing transcript.  He added that he was 
treated shortly after his separation at Watts Hospital (now 
known as Durham Regional Hospital (Durham).  He said he was 
to be scheduled for neck surgery within a year.  He was 
currently being treated for his neck-related problems at 
Triangle Orthopedic (Triangle).  He also stated that he was 
treated about 3 months following his service separation at 
Fort Jackson.  See pages 127 -20 of hearing transcript.  

Regarding his claimed low back disorder, a June 2001 private 
medical record shows a diagnosis of lumbar spine degenerative 
disc disease.  The veteran stated in August 2003 that while 
he fell a couple of times in service he was never treated for 
his low back during that time.  He noted that he first sought 
treatment for low back complaints at Lincoln about 2 years 
after his service separation and that he was currently being 
treated at Triangle.  He added that he first learned he had 
scoliosis about 15 years ago, and that a doctor at Triangle 
had told him in about 1999 or 2000 that the disorder "could 
be or could not be" related to his neck problems.  See page 
21 of hearing transcript.  His wife testified that a doctor 
at Triangle had indicated that the carrying of field packs 
could have had an effect on the veteran's neck and back.  See 
page 23 of hearing transcript.  

The Board acknowledges that the veteran has not been 
scheduled for a VA examination regarding his claims 
concerning DDD and scoliosis, as it is determined that there 
is no reasonable possibility that a VA examination would 
provide information of probative value to the matters at 
hand.  None of the claimed disorders was manifested during 
the veteran's brief period of service.  38 C.F.R. § 3.159, 
states that a medical examination or medical opinion is 
necessary if the medical evidence indicates that the 
"claimed disability or symptoms may be associated with the 
established event, injury, or disease in service...."  See 
38 C.F.R. § 3.159(4)(i)(C).  
In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from SSA copies 
of the medical records considered in the 
adjudication of the veteran's claim for 
SSA disability benefits.

2.  The RO should obtain from the medical 
facility at Fort Jackson, South Carolina 
any treatment records pertaining to the 
veteran beginning in December 1973.  If 
such records do not exist or cannot be 
secured, it should be so certified (and 
explained).

3.  The RO should obtain from Duke 
University Medical Center any medical 
records of treatment afforded the veteran 
from 1973 to 1998 and from 2002 to the 
present.  Records from Lincoln Community 
Health Center from October 1973 to 2000 
and from 2002 to the present should be 
obtained.  Complete treatment records 
from Triangle Orthopedic should also be 
obtained.  In addition, medical records 
from the former Watts Hospital, now known 
as Durham regional Hospital from October 
1973 to October 1974 should be obtained.  
The veteran must assist in this matter by 
providing any required releases.  

4.  (Only) if any record obtained 
pursuant to the request  above shows a 
current diagnosis of bronchitis, the 
veteran should be afforded a VA 
respiratory examination to confirm the 
presence and determine the etiology of 
such disorder.  Any indicated tests or 
studies should be conducted.  The claims 
folder must be available to, and reviewed 
by, the examiner in conjunction with the 
examination.  The examiner must provide 
an opinion as to the etiology of any 
current bronchitis, specifically whether 
any current chronic bronchitis is at 
least likely as not related to service 
(and specifically to the diagnosis of 
bronchitis in service).  The report of 
the examination must include an 
explanation of the rationale for any 
opinion given.  

5.  The RO should then readjudicate these 
claims.  If any remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



